                     Case 2:21-mj-00013-MLP
AO 106 (Rev. 04/10) Application                                  Document
                                for a Search WarranW 0RGLILHG:$:'   1 Filed 01/12/21 Page 1 of 13


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District
                                                      __________        of Washington
                                                                 District  of __________

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No. MJ21-013
      SUBJECT PARCEL bearing confirmation no.                           )
       EJ 569931747 US, more fully described in                         )
                   Attachment A                                         )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment A, incorporated by reference.

located in the             Western                District of            Washington               , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                            Offense Description
           21 U.S.C. § 841                         Distribution of Controlled Substances & Unlawful Use of Communication Facility,
           21 U.S.C. § 843                         (U.S. Mails) to Distribute Controlled Substances.

          The application is based on these facts:
          ✔ See Affidavit of Postal Inspector Michael S. Fischlin, continued on the attached sheet.

              Delayed notice of      days (give exact ending date if more than 30 days:                                   LVUHTXHVWHG
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

   3XUVXDQWWR)HG5&ULP3WKLVZDUUDQWLVSUHVHQWHG     ✔ E\UHOLDEOHHOHFWURQLFPHDQVRU           S
                                                                                                                WHOHSKRQLFDOO\UHFRUGHG


                                                                                                 Applicant’s signature

                                                                                   MICHAEL S. FISCHLIN, Postal Inspector USPIS
                                                                                                 Printed name and title

      7KHIRUHJRLQJDIILGDYLWZDVVworn to before me and signed in my presenceRU
      7KHDERYHQDPHGDJHQWSURYLGHGDVZRUQVWDWHPHQWDWWHVWLQJWRWKHWUXWKRIWKHIRUHJRLQJDIILGDYLWE\WHOHSKRQH

Date:      
                                                                                                   Judge’s signature

City and state: Seattle, Washington                                               Michelle L. Peterson, United States Magistrate Judge
                                                                                                 Printed name and title

         USAO: 2021R00017 [WILLIAMS to WILLIAMS]
                Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 2 of 13




 1 STATE OF WASHINGTON                   )
 2                                       )      ss
 3 COUNTY OF KING                        )
 4                                           AFFIDAVIT
 5         I, Michael S. Fischlin, being first duly sworn on oath, depose and say:
 6                                  AFFIANT BACKGROUND
 7         1.       I am a United States Postal Inspector, assigned to investigate the unlawful
 8 transportation of contraband, including Title 21 controlled substances, through the United
 9 States Mail. I have been employed as a Postal Inspector since June 2016 and am
10 currently assigned to Seattle Division Headquarters, located in Seattle, Washington. As
11 part of my duties, I investigate the use of the United States Postal Service (“USPS”) to
12 illegally mail and receive controlled substances, the proceeds of drug trafficking, and
13 instrumentalities associated with drug trafficking, in violation of Title 21, United States
14 Code, Sections 841(a)(1) (distribution and possession with intent to distribute controlled
15 substances) and 843(b) (unlawful use of a communication facility, including USPS, to
16 facilitate the distribution of controlled substances). I have attended a one-week training
17 course presented by the USPIS where I received specialized training in the investigation
18 of controlled substances in the United States mails. I have received training on the
19 identification of controlled substances, interdiction of controlled substances and proceeds
20 thereof. I have also become familiar with methods used by individuals to hide, convert, or
21 otherwise conceal illicit narcotics proceeds, and the efforts of persons engaged in
22 transportation and laundering of illicit proceeds to avoid detection, apprehension, and
23 seizure by law enforcement.
24         2.       The information contained in this affidavit is based upon knowledge I
25 gained from my investigation, my personal observations, my training and experience, and
26 investigation by other inspectors, agents, and officers. Because the purpose of this
27 affidavit is limited to setting forth probable cause to search the parcels identified below, I
28
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 1                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 3 of 13




 1 have not set forth every fact of which I am aware pertaining to the investigation. Rather,
 2 I have included only those facts relevant to the determination of probable cause.
 3         3.       Through my training and experience, I am aware that USPS is often used to
 4 transport controlled substances and/or the proceeds from the sales of controlled
 5 substances throughout the United States. I have learned and observed that sometimes
 6 drug traffickers mail controlled substances and proceeds in the same parcel. I am also
 7 aware that proceeds from the sales of controlled substances are transported in the form of
 8 cash, money orders and other monetary instruments. I am aware that cash, as well as
 9 money orders purchased with cash, are desirable forms of payment for drug traffickers,
10 given that they are difficult for law enforcement to track.
11         4.       I also know that drug traffickers prefer delivery services such as USPS
12 Express and Priority Mail because of the reliability of these services and the ability to
13 track the article’s progress to the intended delivery point. When a drug trafficker learns
14 that a mailed article has not arrived as scheduled, he/she becomes suspicious of any
15 delayed attempt to deliver the item.
16         5.       In addition, I am aware that the USPS Express and Priority Mail services
17 were custom-designed to fit the needs of businesses by providing overnight delivery for
18 time-sensitive materials. Business mailings often contain typewritten labels, are in flat
19 cardboard mailers, and usually weigh less than eight (8) ounces. Businesses often use
20 corporate charge accounts and/or print their account number on the Express and Priority
21 Mail label in order to expedite transactions with USPS.
22         6.       Based on my training and experience concerning the use of Express and
23 Priority Mail for the transportation of controlled substances and/or the proceeds from the
24 sales of controlled substances, I am aware that these parcels usually contain some or all
25 of the following characteristics (which are different than characteristics of parcels being
26 sent by legitimate businesses):
27                 a.     Unlike typical Express and Priority Mail business mailings which
     usually have typed labels, parcels containing controlled substances and/or proceeds often
28
      AFFIDAVIT OF PI MICHAEL FISCHLIN – 2                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 4 of 13




 1 have handwritten address information. In addition, the address information often
   contains misspelled words or incomplete/incorrect addresses. This is done in an effort to
 2
   help conceal the true identities of the individuals involved.
 3
                 b.     The handwritten label on Express and Priority Mail parcels
 4
   containing controlled substances and/or proceeds often does not contain a business
 5 account number and/or credit card number. This is an indication that the sender likely
   paid cash. A credit card or business account number would more likely enable law
 6
   enforcement officers to connect the parcel to identifiable individuals.
 7
                 c.     Express and Priority Mail parcels containing controlled substances
 8
   and/or proceeds often stand out from typical business mailings as they do not bear any
 9 advertising on the mailing container/box, and are usually being mailed from one
   individual to another.
10
11               d.      The sender and/or recipient addresses on Express and Priority Mail
   parcels containing controlled substances and/or proceeds often are either fictitious or
12
   persons not known to postal personnel familiar with the addresses listed.
13
                 e.      The zip codes for the sender addresses on Express and Priority Mail
14
   parcels containing controlled substances and/or proceeds often are different from the zip
15 codes of the post offices from where the parcels were mailed.
16
                f.     Express and Priority Mail parcels containing controlled substances
17 and/or proceeds are often heavily taped on their seams in an effort to conceal scent.
18
                g.     Express and Priority Mail parcels containing controlled substances
19 and/or proceeds often include a waiver of signature.
20         7.       Inspectors who encounter a parcel with any or all of the above
21 characteristics often further scrutinize the parcel by, among other tactics, conducting
22 address verifications and using a trained narcotic-detecting canine.
23                                  ITEMS TO BE SEARCHED
24         8.       As set forth in Attachment A, this affidavit is made in support of an
25 application for a search warrant for one USPS Express Mail parcel (the “SUBJECT
26 PARCEL”). The parcel is believed to contain controlled substances or proceeds from the
27 sale of controlled substances. The SUBJECT PARCEL is further described as follows:
28
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 3                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 5 of 13




 1         SUBJECT PARCEL: One Express Mail parcel addressed to “Adrianna Williams,
 2         1313 N 200th St #318, Shoreline, WA 98133” with a return address of “Zack
 3         Williams, 8797 Hammerly Blvd #2516, Houston, Texas 77080.” This parcel
 4         measures approximately 11.25” x 8.75” x 6" with a weight of approximately 3
 5         pounds, 3 ounces. The SUBJECT PARCEL is postmarked January 7, 2021, from
 6         zip code 77080 in Houston, TX, and carries $64.50 in postage. The delivery
 7         confirmation number is EJ569931747US.
 8
 9         The SUBJECT PARCEL is currently in the custody of the USPIS located at 10700
10 27th Ave S., Seattle, Washington.
11                                   ITEMS TO BE SEIZED
12         9.       The application requests that law enforcement officers and agents be
13 authorized to seize the following from the SUBJECT PARCEL, which constitute the
14 fruits, instrumentalities, and evidence of mailing and distribution of controlled substances
15 in violation of Title 21, United States Code, Sections 841(a)(1) (distribution and
16 possession with intent to distribute controlled substances) and 843(b) (unlawful use of a
17 communication facility, including the U.S. mails, to facilitate the distribution of
18 controlled substances):
19                a.     Controlled substances, including, but not limited to, cocaine, crack
   cocaine, heroin, hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone,
20
   and Oxycontin;
21
                  b.     Monetary instruments, including but not limited to, currency, money
22 orders, bank checks, and gift cards;
23
                  c.     Controlled substance-related paraphernalia;
24
                  d.     Documentary evidence relating to the purchase, sale, and/or
25 distribution of controlled substances;
26
                  e.     Notes, letters and other items which communicate information
27 identifying the sender and/or recipient or pertaining to the contents of the mailing; and
28
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 4                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 6 of 13




 1                f.      Fingerprints and/or handwriting, to identify who handled and/or
     mailed the parcel.
 2
 3                                   THE INVESTIGATION
 4         10.    On January 8, 2021, U.S. Postal Inspectors were performing an Express
 5 Mail interdiction at the United States Postal Service mail facility located at the Seattle
                                                          th
 6 Processing and Distribution Center (P&DC), 10700 27 Ave S., Seattle, Washington.
 7 The interdiction was targeting inbound Express parcels suspected of containing
 8 controlled substances and/or proceeds from the distribution of controlled substances.
 9         11.    During the interdiction, the SUBJECT PARCEL was identified for further
10 inspection. Based on my training and experience, the SUBJECT PARCEL exhibits many
11 of the characteristics of parcels containing controlled substances and/or proceeds from
12 the distribution of controlled substances. Specifically, the SUBJECT PARCEL bears a
13 handwritten label that waives any signature requirement, excessive tape, lacks a phone
14 number for either the sender or recipient, contains misspelled information, and postage
15 was paid in cash. I know through my training and experience that these are tactics
16 commonly used by drug traffickers using the U.S. mails in an attempt to elude detection
17 by law enforcement.
18         12.    Furthermore, the SUBJECT PARCEL was shipped from Houston, Texas to
19 Shoreline, Washington. I know through my training and experience that Texas is a
20 destination state for marijuana parcels shipped from the source state of Washington, and
21 that Washington drug distributors often collect payment for marijuana sales through
22 Express and/or Priority Mail parcels shipped to Washington. On January 8, 2021, the
23 SUBJECT PARCEL was removed from the mail stream in Seattle, Washington for
24 further investigation.
25         13.    Using USPS and law enforcement databases, I researched the sender name
26 and address listed on the SUBJECT PARCEL. That research reflects the address “8797
27 Hammerly Blvd #2516, Houston, Texas 77080” is a true and deliverable address. An
28
      AFFIDAVIT OF PI MICHAEL FISCHLIN – 5                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 7 of 13




 1 individual by the name of “Zack Williams” is not associated with “8797 Hammerly Blvd
 2 #2516, Houston, Texas 77080.”
 3         14.    Using USPS and law enforcement databases, I researched the recipient
 4 address. I learned the address “1313 N 200th St #318, Shoreline, WA 98133” is a true
 5 and deliverable address. No individual by the name of “Adrianna Williams” is associated
 6 with “1313 N 200th St #318, Shoreline, WA 98133.” However, an individual by the
 7 name of “Audreona Williams” is associated with the address. USPS business records
 8 showed that forty (40) additional Priority Mail Express and/or Priority Mail parcels had
 9 been sent from Houston, Texas to this address since March 2020.
10         15.    Based upon this information on January 8, 2021, Postal Inspectors
11 requested the assistance of Tukwila Police Department (“TPD”) Detective J. Sturgill and
12 his canine partner Apollo. TPD Detective Sturgill applied Apollo, a narcotic-detection
13 dog to a warehouse to clear it of any odors of narcotics. Once the warehouse was
14 cleared, I placed the SUBJECT PARCEL in the warehouse. TPD Detective Sturgill then
15 applied Apollo to the warehouse. TPD Detective Sturgill observed an immediate change
16 in behavior when Apollo approached the SUBJECT PARCEL. Apollo stopped, had a
17 change in behavior, and sat, indicating the positive odor of narcotics emitting from the
18 SUBJECT PARCEL. TPD Detective Sturgill’s affidavit describing Apollo’s training and
19 qualifications is attached to this affidavit and incorporated herein by reference.
20 //
21 //
22 //
23
24
25
26
27
28
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 6                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 8 of 13




 1
 2                                        CONCLUSION
 3         16.    Based on the facts set forth in this Affidavit, I believe there is probable
 4 cause to conclude that the SUBJECT PARCEL contains controlled substances,
 5 documents, or other evidence, more fully identified in Attachment B, related to the
 6 mailing and distribution of controlled substances, in violation of Title 21, United States
 7 Code, Sections 841(a)(1) (distribution and possession with intent to distribute controlled
 8 substances) and 843(b) (unlawful use of a communication facility, including the U.S.
 9 mails, to facilitate the distribution of controlled substances).
10
11
12
                                        MICHAEL S. FISCHLIN
13
                                        United States Postal Inspector
14
15         The above-named agent provided a sworn statement attesting to the truth of the
16       contents of the foregoing affidavit by telephone on the WKday of January, 2021.
17
18
19                                      MICHELLE L. PETERSON
                                        United States Magistrate Judge
20
21
22
23
24
25
26
27
28
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 7                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 9 of 13




 1                                     ATTACHMENT A
                                       Parcel to be searched
 2
 3         SUBJECT PARCEL: One Express Mail addressed to “Adrianna Williams, 1313
 4 N 200th St #318, Shoreline, WA 98133” with a return address of “Zack Williams, 8797
 5 Hammerly Blvd #2516, Houston, Texas 77080.” This parcel measures approximately
 6 11.25” x 8.75” x 6" with a weight of approximately 3 pounds, 3 ounces. The SUBJECT
 7 PARCEL is postmarked January 7, 2021, from zip code 77080 in Houston, TX, and
 8 carries $64.50 in postage. The delivery confirmation number is EJ569931747US.
 9        The SUBJECT PARCEL is currently in the custody of the USPIS located at 10700
10 27th Ave S., Seattle, Washington.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A - 1                                                UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
             Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 10 of 13




 1                                       ATTACHMENT B
                                          Items to be seized
 2
            The following items that constitute evidence, instrumentalities, or fruits of
 3
     violations of Title 21, United States Code, Section 841(a)(1), distribution and possession
 4
     with intent to distribute controlled substances, and Section 843(b), unlawful use of a
 5
     communication facility, including the U.S. mails, to facilitate the distribution of
 6
     controlled substances:
 7
                 a.     Controlled substances, including, but not limited to, cocaine, crack
 8 cocaine, heroin, hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone,
 9 and Oxycontin;
10               b.     Monetary instruments, including but not limited to, currency, money
11 orders, bank checks, and gift cards;
12                 c.     Controlled substance-related paraphernalia;
13
                  d.     Documentary evidence relating to the purchase, sale, and/or
14 distribution of controlled substances;
15
                  e.     Notes, letters and other items which communicate information
16 identifying the sender and/or recipient or pertaining to the contents of the mailing; and
17
                  f.     Fingerprints and/or handwriting, to identify who handled and/or
18 mailed the parcel.
19
20
21
22
23
24
25
26
27
28
      ATTACHMENT B - 1                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO: 2021R00017 [WILLIAMS to WILLIAMS]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
         Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 11 of 13




K-9 AFFIDAVIT - 1
USAO: 2021R00017 [WILLIAMS to WILLIAMS]
         Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 12 of 13




K-9 AFFIDAVIT - 2
USAO: 2021R00017 [WILLIAMS to WILLIAMS]
         Case 2:21-mj-00013-MLP Document 1 Filed 01/12/21 Page 13 of 13




K-9 AFFIDAVIT - 3
USAO: 2021R00017 [WILLIAMS to WILLIAMS]
